DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
In claims 1-20, applicant uses the term “cutout”, and based upon a review of the specification, applicant does not provide a special definition of this term.  Rather, based upon the specification, it appears that the term “cutout” is used as a structural limitation, a noun referring to an area void of material (see for example through-holes 17 in Fig. 7 or the cutout at the radially outer diameter of the support disk forming bevels at the radially outer tips of the blades as shown in Fig. 9-11).   It is therefore presented that the term “cutout” does not invoke a specific process of making, however, insomuchas a specific process of making is used, “cutout” would be interpreted under MPEP 2113 as representing a product by process limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the limitation “an outer radius is smaller than an outer radius of the support disk” renders the claim indefinite, since it is unclear to what structure “an outer radius” refers.  It is presented that the intended meaning is likely such that “an outer radius” refers to an outer radius of the blade elements, therefore, for examination purposes, this interpretation is presented.
Claim 16 recites the limitation "the axial bevel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 16 is intended to be dependent upon claim 15, wherein an axial bevel is introduced.  For examination purposes, it is presented that “the axial bevel” refers to the bevel defined in claim 15.
Claim 17 recites the limitation "the axial bevel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 17 is intended to be dependent upon claim 15, wherein an axial bevel is introduced.  For examination purposes, it is presented that “the axial bevel” refers to the bevel defined in claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 4 requires that a cutout be formed in a material of the fan impeller, however claim 1, upon which claim 4 depends, already requires that components of the fan impeller (the support disk or blade elements) comprise a cutout (see claim 1, lines 7-8).  Therefore, claim 4 represents a broadening of the limitation already presented in claim 1, lines 7-8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon (U.S. Pat. No. 9,004,067).
Regarding claim 1, Kenyon discloses a respiration therapy appliance (CPAP device, see Fig. 1, Col. 1, ln 23-27, and Col. 2, ln 12-14), wherein the appliance comprises a fan (10) for generating a respiratory air flow for carrying out respiration therapy (Col. 1, ln 23-27 and Col. 2, ln 12-14), the fan comprising a rotatable fan impeller (62) with a central hub (50), with a support disk (92) which extends substantially in a radial direction starting from the hub (see Fig. 8-9 and Col. 6, ln 36-43), the support disk having an outer radius which defines a circumference (see Fig. 8-9 and Col. 6, ln 36-43), with a plurality of blade elements (88) which are arranged with their base on the support disk (see Fig. 7-10, and 10-7A - 10-10, and Col. 6, ln 36-43) and starting from the hub extend substantially in a radial direction to their blade tip (see Fig. 7-10, and 10-7A - 10-10) and starting from the base on the support disk extend in an axial direction and there define a longitudinal side (see Fig. 7-10, and 10-7A - 10-10, and Col. 6, ln 36-43), the blade elements having at least one outer radius at the blade tips (98) (see Fig. 7-10, and 10-7A - 10-10, and Col. 6, ln 60-62), wherein the blade elements and the support disk each comprise at least one cutout (see Fig. 7-10, and 10-7A - 10-10, Col. 6, ln 36-43, and Col. 6, ln 60-62).  Here, each blade element comprises a stepped blade tip edge (98) which is formed by multiple cutouts at the blade tip edge, each cutout forming a step of the stepped blade tip edge (see Fig. 10-7A, and 10-7B especially, and Col. 6, ln 60-62).  In this context, a cutout may be interpreted as a portion of the blade edge void of material when compared to a nominal straight edge which extends parallel to the rotation axis of the impeller.  Further, the support disk (92) also includes a cutout of the radially outer portions of the support disk, such that the outer radius of the support disk is smaller than the outer radius of the blade elements or the larger support disk (94) located on the opposite side of the blade elements (see Fig. 7-10 especially, and Col. 6, ln 36-43).  In this context, a cutout may be interpreted as a portion of the support disk void of material when compared to a nominal support disk which extends radially to the outer diameter of the blade elements.
Regarding claim 2, Kenyon further discloses that the blade elements, starting from the hub, extend rectilinearly to their blade tip (see Fig. 10-11A and Col. 6, ln 36-38; here it is described that the blade elements may extend in a straight (rectilinear) or curved manner).
Regarding claim 3, Kenyon further discloses that the blade elements, starting from the hub, extend in a curved manner to their blade tip (see Fig. 7-10 and Col. 6, ln 36-38 here it is described that the blade elements may extend in a straight (rectilinear) or curved manner).
Regarding claim 4, Kenyon further discloses that the cutout is formed in a material of the fan impeller (see Fig. 7-10, 10-7A, and 10-7B, Col. 6, ln 36-43, and Col. 6, ln 60-62; here cutouts are formed in both the support disk and the blade elements components of the impeller, therefore cutouts are formed in a material of the fan impeller).
Regarding claim 5, Kenyon further discloses that a plurality of cutouts are formed next to one another in a circumferential direction of the fan impeller (see Fig. 7-10, 10-7A, and 10-7B; here, as described above in re claim 1, each blade element includes multiple cutouts located at the stepped blade tip edge (98), and it is further visually apparent that each blade element is located circumferentially next to (adjacent to) two neighboring blade elements, therefore, the cutouts of circumferentially adjacent blade elements are thus formed circumferentially next to (adjacent to) to each other, and thus Kenyon exhibits a plurality of cutouts formed next to one another in a circumferential direction of the fan impeller).
Regarding claim 6, Kenyon further discloses that a plurality of cutouts are formed behind one another in a radial direction of the fan impeller (see Fig. 10, 10B, 10-7A, and 10-7B, and Col. 6, ln 60 – Col. 7, ln 23; here it is visually apparent that the stepped blade tip edge (98) is inclined with respect to the axial direction of the impeller, such that each step of the stepped blade tip edge (98), and therefore each cutout which forms the respective step, is located at a different radial location with respect to the fan impeller hub, thus the plurality of cutouts formed on each blade element are formed behind one another in a radial direction of the fan impeller).
Regarding claim 7, Kenyon further discloses that a cutout is formed in the support disk (see in re claim 1).
Regarding claim 10, Kenyon further discloses that a cutout is formed in a material of the blade element (see in re claim 1).
Regarding claim 13, Kenyon further discloses that a cutout is formed in a region of the outer radius of the support disk, and therefore the outer radius of the support disk is smaller than the outer radius of the blade elements (see in re claim 1).
Regarding claim 14, Kenyon further discloses that the circumference of the blade elements is greater than the circumference of the support disk (see Fig. 7-10 and 10-7A, and Col. 6, ln 36-43).
Regarding claim 15, Kenyon further discloses that a cutout is formed and arranged at the blade tip in such a way that the blade tip is beveled in an axial direction (see Fig. 10-7A – 10-10 and Col. 7, ln 15-35; here several different axial bevels are formed at the blade tip by a blade tip cutout of the type described in re claim 1).
Regarding claim 16, Kenyon further discloses that the axial bevel ranges from 1 to 50° (see Fig. 10-10 and Col. 7, ln 24-35; here it is clear that the straight chamfer (99.1) formed at the blade tip represents an axial bevel of 45°, since the chamfer is depicted as the hypotenuse of an imaginary 45-45-90 right triangle (which may be interpreted as the cutout forming this bevel), the triangle having two other sides, both sides having the same dimension (2mm), with one side being aligned with the axial direction and the other being aligned with the radial direction).
Regarding claim 18, Kenyon further discloses that a cutout is formed and arranged at the blade tip in such a way that the blade tip is curved or bent in an axial direction (see Fig. 10-7A – 10-10 and Col. 7, ln 15-35; here several different bevels are exhibited at the blade tip which are formed by a blade tip cutout of the type described in re claim 1, some forming a bend in the blade tip (Fig. 10-10), others forming a curve (Fig. 10-8A – 10-8C and 10-9A – 10-9C)).
Regarding claim 19, Kenyon further discloses that the cutout is formed and arranged at the blade tip in such a way that the blade element has at least two different outer radii at the blade tip (see Fig. 7-10, and 10-7A - 10-10, and Col. 6, ln 60-62; here, as described above in re claim 1, each blade tip includes multiple cutouts which together form the stepped blade tip edge (98), and it is further visually apparent that each step of the stepped blade tip edge represents a different outer radii of the blade tip, therefore the cutouts formed and arranged at the blade tip create a steppe blade tip edge which has multiple different outer radii).
Regarding claim 20, Kenyon discloses a fan impeller (62) for a respiration therapy appliance (CPAP device, see Fig. 1, Col. 1, ln 23-27, and Col. 2, ln 12-14), wherein the impeller comprises a plurality of blade elements (88) which are arranged on a support disk (92), the blade elements and/or the support disk comprising at least one cutout (see in re claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubb (U.S. Pat. Pub. No. 2019/0269871 A1) in view of Kamoshita (U.S. Pat. Pub. No. 2004/0240999 A1).
Regarding claim 1, Shrubb discloses a respiration therapy appliance (RPT system of Fig. 6A-6C), wherein the appliance comprises a fan (blower 4142 of Fig. 7A-7E) for generating a respiratory air flow for carrying out respiration therapy ([0002], [0032], and [0250]), the fan comprising a rotatable fan impeller (4150, see Fig. 12A-13B) with a central hub (4153), with a support disk (4152) which extends substantially in a radial direction starting from the hub (see Fig. 12A-13B), the support disk having an outer radius which defines a circumference (see Fig. 12A-13B), with a plurality of blade elements (4151) which are arranged with their base on the support disk (see Fig. 12A-13B) and starting from the hub extend substantially in a radial direction to their blade tip (see Fig. 12A-13B) and starting from the base on the support disk extend in an axial direction and there define a longitudinal side (see Fig. 12A-13B), the blade elements having an outer radius at the blade tips (see Fig. 12A-13B and [0271-0272]).  
Shrubb fails to teach that the blade elements and/or the support disk comprise at least one cutout.
Kamoshita exhibits a centrifugal blower fan comprising a rotatable fan impeller (2) similar to that of Shrubb, the fan impeller comprising a central hub (8), a support disk (6) which extends substantially in a radial direction starting from the hub (see Fig. 1), and a plurality of blade elements (4).   Kamoshita teaches that the support disk may comprise a plurality of cutouts (10a, 10b) distributed over the radially outer portion of the support disk in groupings located between blade elements (see Fig. 1 and [0017-0018]).  Kamoshita teaches that this configuration of cutouts on the support disk of an impeller reduces noise produced by the impeller without degrading the performance of the impeller ([0004-0006]).
Because both Shrubb and Kamoshita describe similar centrifugal fan impellers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support disk of the impeller of Shrubb to include a plurality of cutouts distributed over the radially outer portion of the support disk in groupings located between blade elements according to the configuration taught by Kamoshita, in order to reduce noise produced by the impeller without degrading the performance of the impeller, as described by Kamoshita ([0004-0006]).
Regarding claim 3, Shrubb further discloses that the blade elements, starting from the hub, extend in a curved manner to their blade tip (see Fig. 12A-13B and [0271]).
Regarding claim 4, the proposed combination further exhibits that the cutout is formed in a material of the fan impeller (see above modification; here cutouts are formed in the support disk, which is a component of the fan impeller, therefore cutouts are formed in a material of the fan impeller).
Regarding claim 5, the proposed combination further exhibits that a plurality of cutouts are formed next to one another in a circumferential direction of the fan impeller, since in the above modification, the cutout configuration taught by Kamoshita is included within the support disk of Shrubb (see in re claim 1), and since Kamoshita further teaches that within each grouping of cutouts, a plurality of cutouts are formed next to one another in a circumferential direction of the fan impeller (see Fig. 1).
Regarding claim 6, the proposed combination further exhibits that a plurality of cutouts are formed behind one another in a radial direction of the fan impeller, since in the above modification, the cutout configuration taught by Kamoshita is included within the support disk of Shrubb (see in re claim 1), and since Kamoshita further teaches that within each grouping of cutouts, a plurality of cutouts are formed behind one another in a radial direction of the fan impeller (see Fig. 1).
Regarding claim 7, the proposed combination further exhibits that a plurality of cutouts is formed in the support disk (see in re claim 1).
Regarding claim 8, the proposed combination further exhibits that at least one through-hole is formed as cutout in the support disk between two blade elements, since in the above modification, the cutout configuration taught by Kamoshita is included within the support disk of Shrubb (see in re claim 1), and since the cutouts of Kamoshita are each positioned in the support disk between two blade elements (see Fig. 1) and since each of the cutouts of Kamoshita are through-holes formed in the support disk (see Fig. 1-2 and [0017]).
Regarding claim 9, Shrubb further discloses that the blade elements are arranged within a circumference of the disk and that the blade elements do not protrude beyond the circumference of the disk (see Fig. 12A-13B).
Regarding claim 20, the proposed combination a fan impeller for a respiration therapy appliance (see in re claim 1, Shrubb), wherein the impeller comprises a plurality of blade elements which are arranged on a support disk (see in re claim 1, Shrubb), the support disk comprising a plurality of cutouts (see above modification in re claim 1).
Claim(s) 1, 3-5, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubb in view of Du (U.S. Pat. No. 5,573,369) and Kenyon.
Regarding claim 1, Shrubb discloses a respiration therapy appliance (RPT system of Fig. 6A-6C), wherein the appliance comprises a fan (blower 4142 of Fig. 7A-7E) for generating a respiratory air flow for carrying out respiration therapy ([0002] and [0032]), the fan comprising a rotatable fan impeller (4150, see Fig. 12A-13B) with a central hub (4153), with a support disk (4152) which extends substantially in a radial direction starting from the hub (see Fig. 12A-13B), the support disk having an outer radius which defines a circumference (see Fig. 12A-13B), with a plurality of blade elements (4151) which are arranged with their base on the support disk (see Fig. 12A-13B) and starting from the hub extend substantially in a radial direction to their blade tip (see Fig. 12A-13B) and starting from the base on the support disk extend in an axial direction and there define a longitudinal side (see Fig. 12A-13B), the blade elements having an outer radius at the blade tips (see Fig. 12A-13B and [0271-0272]).  
Shrubb fails to teach that the blade elements and/or the support disk comprise at least one cutout.
Kenyon exhibits a fan (blower 4142 of Fig. 7A-7E) for generating a respiratory air flow for carrying out respiration therapy ([0002] and [0032]), the fan comprising a rotatable fan impeller with a central hub (4153), a support disk (4152) which extends substantially in a radial direction starting from the hub (see Fig. 12A-13B), and a plurality of blade elements (4151) as described above in re claim 1, the blade elements having an outer radius at the blade tips (see Fig. 12A-13B and [0271-0272]).   Kenyon teaches that the blade elements may comprise a cutout that is formed and arranged at the blade tip in such a way that the blade tip is beveled in an axial direction (see Fig. 10-7A – 10-10 and Col. 7, ln 15-35; here several different axial bevels are formed at the blade tip by a blade tip cutout of the type described in re claim 1).  Kenyon teaches that beveling the blade tip of a fan impeller in the axial direction reduce noise produced by the impeller by breaking up pressure pulses around the tips of the vanes and by decreasing blade passing tones (Col. 6, ln 60 – Col. 7, ln 35).  Further, Kenyon teaches that a variety of bevel angles and shapes may be used to achieve the desired noise reduction (see Fig. 10-7A – 10-10 and Col. 7, ln 15-29).  
Du exhibits a centrifugal blower fan (Fig. 4) comprising a rotatable fan impeller (24) similar to that of Shrubb, the fan impeller comprising a central hub (42), a support disk (44) which extends substantially in a radial direction starting from the hub (see Fig. 3-4), and a plurality of blade elements (46) (see Fig. 3-4 and Col. 1, ln 29-35).  Du teaches that the radially outer edge (trailing edge) of the blade elements may include a cutout such that the radially outer edge is beveled with respect to the axial direction (horizontal in Fig. 4) at an angle within the range of 5 to 20 degrees (see Col. 3, ln 56-66) and such that the radius of the radially outer edge of the blade is smaller than the outer radius of the support disk (see Fig. 4, wherein it is visually apparent that the support disk extends beyond the radially outermost point of the blade tip).  Further, in a similar manner to Kenyon, Du teaches that such beveling of the radially outer edge of the blade elements reduces noise produced by the impeller (Col. 4, ln 10-14). 
Because Kenyon and Du both describe centrifugal blower fans with impellers similar to that of Shrubb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blade elements of Shrubb to include a cutout that is formed and arranged at the blade tip in such a way that the blade tip is beveled in an axial direction, in order to reduce noise produced by the impeller by breaking up pressure pulses around the tips of the vanes and by decreasing blade passing tones, as described by Kenyon (Col. 6, ln 60 – Col. 7, ln 35), and further, it would have been obvious to configure the cutout such that the axial bevel has an angle of 5 degrees with respect to the axial direction and such that the radius of the radially outer edge of the blade is smaller than the outer radius of the support disk, as taught by Du, since Kenyon teaches that a variety of bevel angles and shapes may be used to achieve the desired noise reduction (see above in re Kenyon) and since Du teaches that the value of 5 degrees and the configuration in which the radius of the radially outer edge of the blade is smaller than the outer radius of the support disk is known in the art to reduce noise produced by an impeller (Col. 4, ln 10-14).
Regarding claim 3, Shrubb further discloses that the blade elements, starting from the hub, extend in a curved manner to their blade tip (see Fig. 12A-13B and [0271]).
Regarding claim 4, the proposed combination further exhibits that the cutout is formed in a material of the fan impeller (see above modification; here a cutout is formed in the radially outer tip of each blade element, and each blade element is a component of the fan impeller, therefore cutouts are formed in a material of the fan impeller).
Regarding claim 5, the proposed combination further exhibits that a plurality of cutouts are formed next to one another in a circumferential direction of the fan impeller, since in the above modification, the cutout configuration taught by Du is included at the radially outer tip of each of the blade elements of Shrubb (see in re claim 1), and it is further visually apparent in Shrubb, Fig. 12A-13B that each blade element is located circumferentially next to (adjacent to) two neighboring blade elements, therefore, the cutouts of circumferentially adjacent blade elements are thus formed circumferentially next to (adjacent to) to each other, and thus the proposed combination exhibits a plurality of cutouts formed next to one another in a circumferential direction of the fan impeller.
Regarding claim 9, Shrubb further discloses that the blade elements are arranged within a circumference of the disk and that the blade elements do not protrude beyond the circumference of the disk (see Fig. 12A-13B).
Regarding claim 10, the proposed combination further exhibits that the cutout is formed in a material of the blade element (see in re claim 1).
Regarding claim 11, the proposed combination further exhibits that the cutout is formed at the blade tip of each blade element (see modification above in re claim 1), and therefore an outer radius of the blade elements is smaller than an outer radius of the support disk, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb, and since the cutout configuration of Du applies a bevel to the radially outer tip of each blade element, such that an outer radius of the blade element over the entire axial height of the blade element is smaller than an outer radius of the support disk (see in re claim 1, Du).
Regarding claim 12, the proposed combination further exhibits that the circumference of the support disk is greater than the circumference of the blade elements, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb, and since the cutout configuration of Du applies a bevel to the radially outer tip of each blade element, such that the support disk extends beyond the radially outermost point of the blade tip, and thus the circumference of the support disk is greater than the circumference of the blade elements (see in re claim 1, Du).
Regarding claim 15, the proposed combination further exhibits that the cutout is formed and arranged at the blade tip in such a way that the blade tip is beveled in an axial direction, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb, such that for each blade element, the blade tip is beveled in an axial direction (see above modification in re claim 1).
Regarding claim 16, the proposed combination further exhibits that the axial bevel ranges from 1 to 50 degrees, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb, such that for each blade element, the blade tip is beveled at an angle of 5 degrees with respect to an axial direction of the impeller (see above modification in re claim 1).
Regarding claim 17, the proposed combination further exhibits that the axial bevel ranges from 4 to 7 degrees, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb, such that for each blade element, the blade tip is beveled at an angle of 5 degrees with respect to an axial direction of the impeller (see above modification in re claim 1).
Regarding claim 19, the proposed combination further exhibits that the cutout is formed and arranged at the blade tip in such a way that the blade element has at least two different outer radii at the blade tip, since in the above modification, the cutout configuration of Du is applied to each blade element in Shrubb (see above modification in re claim 1), such that the tip of each blade element is beveled with respect to the axial direction, therefore, as can be seen in Fig. 4 of Du, the points at the axial top and bottom of the radially outer tip of each blade element have different outer radii (see Du, Fig. 4).
Regarding claim 20, the proposed combination a fan impeller for a respiration therapy appliance (see in re claim 1, Shrubb), wherein the impeller comprises a plurality of blade elements which are arranged on a support disk (see in re claim 1, Shrubb), the support disk comprising a plurality of cutouts (see above modification in re claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745